WINCH, J.
Maier Jaffa sued Strong, Cobb & Co., by its firm name, in a justice court, and recovered judgment. The firm appealed tbe case to the common pleas court, and in due time Jaffa filed a petition therein, entitling it: “Maier Jaffa, plaintiff v. S. M. Strong, L. A. Cobb, R. L. Cobb and E. L. Strong, partners doing business under the firm name and style of Strong, Cobb & Co., defendants.” The case, however, was properly docketed in said court, as it had been entitled in the justice court.
No effort was ever made to procure service upon the individuals named as partners, nor did they or the firm file any answer to said petition. In due course of time, default judgment was rendered against the firm, and the firm has filed petition in error in this court to reverse said judgment, assigning as error that the individuals named in the petition as members of the firm were never served, nor did they compose the firm of Strong, Cobb & Co.
We do not see what difference this makes to the validity of the judgment against the firm. It had been sued by its firm name before the justice of the peace, and in that name appealed *181its case to tbe common, pleas court. By tbe appeal, it duly entered its appearance in said court, and of tbe petition filed therein it was bound to take notice without further service.
Tbe caption of tbe petition contained some surplus words, but it stated a cause of action against tbe firm, and judgment was rendered against it. Why tbe firm should now complain, we fail to see. Of course tbe members of tbe partnership are not parties to the judgment; they can be made such only by action, as provided in Sec. 11651 G. C.
Judgment affirmed.
Marvin and Henry, JJ., concur.